Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 1-3, 5-15, 22-27 are subject to examination.  
Claims 4, 16-21 are cancelled.  

Priority
Applicant’s claim for domestic priority as claimed in this application under 35 U.S.C. 119(e) is acknowledged.  Applicant’s claim for PCT as claimed in this application under 35 U.S.C. 371, is acknowledged.  *This application is a 371 of PCT/US2019/063588 11/27/2019, PCT/US2019/063588 has PRO 62/779,350 12/13/2018).

Election/Restrictions
Applicant’s election without traverse of Group I invention in the reply filed on 4/8/22 is acknowledged.

Drawings
The figures submitted on the filing date of this application are noted. 

    PNG
    media_image1.png
    612
    895
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    673
    666
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    397
    628
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    543
    772
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    637
    859
    media_image5.png
    Greyscale


As seen in the above figures, which is missing Applicant’s claimed elements that are claimed in the below claims. The above figures rather contain elements, RAN, NG-RAN, MME, HSS, UDM, AUSF, AF, Navigation device, signal generation device, video display, IPSec, Enterprise, LCP negotiation, etc.
 
1. (Previously Presented) An apparatus of a packet gateway (P-GW), the apparatus comprising:
processing circuitry configured to: decode, from a Serving General Packet Radio Service (GPRS) Support Node (SGSN), secondary authentication credentials of a user equipment (UE) for trusted access during establishment of a packet data network (PDN) connection for the UE, wherein the secondary authentication credentials are provided in a Protocol Configuration Option (PCO) information element (IE); and authenticate the UE with an external server using the secondary authentication credentials; and a memory configured to store the secondary authentication credentials.
2. (Original) The apparatus of claim 1, wherein the PCO IE is contained in a non-access stratum (NAS) message carried by a packet data network (PDN) Connectivity Request.
3. (Original) The apparatus of claim 2, wherein the processing circuitry is further configured to decode, from the SGSN, a Create PDP Context Request that comprises the secondary authentication credentials.
5. (Previously Presented) The apparatus of claim 1, wherein the PCO IE comprises at least one of a Password Authentication Protocol (PAP) or Challenge Handshake Authentication Protocol (CHAP) user credentials.
6. (Original) The apparatus of claim 1, wherein the processing circuitry is further configured to decode, from the UE via an S2c interface, the secondary authentication credentials based on Internet Engineering Task Force (IETF) Request for Comments (RFC) 4739 during establishment of security association signaling via Internet Key Exchange Version 2 (IKEv2).
7. (Original) The apparatus of claim 1, wherein the processing circuitry is further configured to decode, from the UE via an S2b interface, the secondary authentication credentials based on Internet Engineering Task Force (IETF) Request for Comments (RFC) 4739 during establishment of security association signaling via Internet Key Exchange Version 2 (IKEv2), and the secondary authentication credentials are provided in an Additional Protocol Configuration Options (APCO) information element (IE) if multiple authentications are supported.
8. (Original) The apparatus of claim 7, wherein:
the APCO IE includes a virtual private network (VPN) context that comprises at least one of: VPN server/gateway Endpoint Address, VPN tunneling type, or VPN security credential/certificate.
9. (Original) The apparatus of claim 1, wherein the processing circuitry is further configured to:

encode, for transmission to a Remote Authentication Dial In User Service (RADIUS) server, a RADIUS Access-Request message comprising the secondary authentication credentials; and
decode, from the RADIUS server in response to transmission of the RADIUS Access- Request message, a RADIUS Access-Accept message comprising the secondary authentication credentials.
10. (Original) The apparatus of claim 9, wherein:
the processing circuitry is further configured to allocate a RADIUS client without allocation of a DHCP client, the RADIUS Access-Request further includes a configuration that comprises the RADIUS client, and the RADIUS Access-Request further includes another configuration that comprises the RADIUS client and the RADIUS server.
11. (Original) The apparatus of claim 9, wherein the processing circuitry is further configured to: allocate a RADIUS client and a DHCP client, encode a DHCP Discover message, the DHCP Discover message comprising a configuration that includes the DCHP client, and decode the DHCP Offer message from the DHCP server, the DHCP Offer method comprising another configuration that comprises the DCHP client.

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, above underlined components of the claims must be shown or the feature(s) needs to be canceled from the claim(s). No new matter should be entered.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. 
A proposed drawing correction or corrected drawings are required in reply to the Office action.  The amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The replacement sheet(s) should be labeled --Replacement Sheet-- in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3, 14, 24, are objected to because of the following informalities:  
first occurrence of the acronym “PDP” should be fully described.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-15, 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains, processing circuitry configured to decode from a SGSN secondary authentication credentials, which fails to particularly point out and distinctly claim the subject matter. 
One of ordinary skilled in the art would readily know that a message/request/response/data etc can be decoded. (For example, claim 3 contains, decode, from the SGSN, a Create PDP Context Request that comprises the secondary authentication credentials).
The circuity decoding from the SGSN is inappropriate. 
Claim 12 contains, apparatus configured to decode from UE secondary authentication credentials, which fails to particularly point out and distinctly claim the subject matter. 
One of ordinary skilled in the art would readily know that a message/request/response/data etc can be decoded. (For example, claim 3 contains, decode, from the SGSN, a Create PDP Context Request that comprises the secondary authentication credentials).
The circuity decoding from the UE is inappropriate. 
Claim 22 contains, processor to decode from a SGSN secondary authentication credentials, which fails to particularly point out and distinctly claim the subject matter. 
One of ordinary skilled in the art would readily know that a message/request/response/data etc can be decoded. (For example, claim 3 contains, decode, from the SGSN, a Create PDP Context Request that comprises the secondary authentication credentials).
The processor decoding from the SGSN is inappropriate. 
Claims 2-3, 5-11, 13-15, 23-27 are dependent claims of claims, 1, 12 and 22. Hence, claims 1-3, 5-15, 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 3, 5, 22-25, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faccin et al., 9167506 in view of Shan WO 2017078776 A1.
Referring to claim(s) 1, 22, Faccin discloses A non-transitory computer-readable storage medium that stores software executable by one or more processors of a packet gateway (P-GW) to cause the P-GW to: an apparatus of a packet gateway (P-GW), (fig. 10, claim 1), the apparatus comprising: processing circuitry configured to: decode, from a Serving General Packet Radio Service (GPRS) Support Node (SGSN), (140, fig. 5), 
In some embodiments, receiving the indication of a type of connectivity occurs during one of: attachment; when requesting an additional packet data protocol (PDP) context; at packet data network (PDN) connection. In some embodiments, receiving the indication of a type of connectivity occurs within one of: an ATTACH REQUEST message; a CREATE PDP CONTEXT REQUEST message; and a PDN CONNECTIVITY REQUEST message. In some embodiments, requesting a type of connectivity occurs within one of: an ATTACH REQUEST message; a CREATE PDP CONTEXT REQUEST message; and a PDN CONNECTIVITY REQUEST message (col., 4, lines 12-25)
The network provides an indication of the Selected Connectivity Type to the UE indicating either LIPA, SIPTO or remote connectivity. This can be achieved by including in the acceptance of a PDP Context Activation Request or UE Requested PDN Connection Request or IKEv2 connection establishment or DSMIPv6 tunnel establishment (for example a Binding Acknowledgment message) or non-3GPP PDN connection establishment (for example for a 3GPP2 cell). In some implementations this may include an indication in a PDP CONTEXT ACCEPT message or an ACTIVATE DEFAULT EPS BEARER CONTEXT REQUEST message indicating one of the three types of connectivity. In some implementations this may include an indication in an IKEv2 connection establishment or DSMIPv6 tunnel establishment (for example a Binding Acknowledgment message) or non-3GPP PDN connection establishment (for example for a 3GPP2 cell) indicating one of the three types of connectivity, col., 34, lines 40-60
secondary authentication information of a user equipment (UE) for trusted access during establishment of a packet data network (PDN) connection for the UE (ciphering of data, fig. 7, 8A), 
(258) The PDN subscription contexts provided by the HSS may contain, but is not limited to only, one or more of: a) the identity of a PDN GW and an APN; b) an APN and an indication for the APN whether the allocation of a PDN GW from the VPLMN is allowed or whether a PDN GW from the HPLMN may be allocated; c) an APN and an indication for the APN of the Connectivity Type allowed for the UE; or d) the identity of a PDN GW and an APN and an indication for the APN of the Connectivity Type allowed for the UE. The PDN subscription contexts may also contain a list of Service Set Identifiers (SSIDs) of WLAN radio cells, or a list of identifiers of 3GPP2 cell or femto cell. If the UE provides the Requested Connectivity Type indication, an access gateway may use such indication and the information of the current radio access and possibly a list of CSG IDs or SSIDs or identifiers of 3GPP2 cells or femto cells obtained from the HSS subscription context to select the PDN GW. Examples of an access gateway may include, but are not limited to: an evolved Packet Data Gateway (ePDG) for connection over WLAN and a trusted non-3GPP IP access for connection over 3GPP2 radio access. Examples of information of the current radio access may include, but are not limited to: the SSID of a WLAN radio cell, or another identifier related to the WLAN radio cell, or CSG ID of the current CSG cell for a 3GPP2 radio access or another identifier of a 3GPP2 cell or femto cell (col., 23, lines 13-40)

wherein the secondary authentication information are provided in a Protocol Configuration Option (PCO) information element (IE); and 
1) Via Protocol Configuration Option (PCO) at the attach procedure or UE requested PDN Connectivity procedure, for 3GPP access as defined for GERAN, UTRAN or E-UTRAN or trusted non-3GPP access (if supported). The UE may provide at the attach procedure or UE requested PDN Connectivity procedure the Requested Connectivity Type indication, and the selection of the PDN GW and of the IP address of the PDN GW takes into consideration the Requested Connectivity Type indication (col., 28, lines 15-30)

authenticate the UE with an external server using the secondary authentication information (fig., 8A, 21, col., 23, lines 13-40); and a memory configured to store the secondary authentication information (col., 65, lines 36-50).
Faccin does not specifically mention about, which is well-known in the art, which Shan discloses, authentication credentials (PAP/CHAP in the PCO IE, para 31, 49, 70. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Faccin to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing credentials within parameters of PAP/CHAP. One of ordinary skilled in the art would readily know what PAP/CHAP is.
PAP is well-known Password Authentication Protocol, and CHAP is well-known Challenge Handshake Authentication Protocol. Both would be used to authenticate sessions and can be used with many networks. PAP works like a standard login procedure. The system would authenticate by using a username and password combination, para 31, 49, 70.
 
Referring to claim(s) 12, Faccin discloses An apparatus of a Serving General Packet Radio Service (GPRS) Support Node (SGSN), the apparatus comprising: processing circuitry configured to: (fig. 5, col., 47, lines 1-15), 
decode, from a user equipment (UE), secondary authentication information for trusted access during establishment of a packet data network (PDN) connection (usage of ACTIVATE PDP CONTEXT REQUEST MESSAGE TO SGSN FROM UE, col., 47, lines 1-15)

encode, for transmission to a PDN gateway (P-GW), the secondary authentication
information for authentication of the UE with at least one external server using the secondary
authentication information (usage of CREATE PDP CONTEXT REQUEST message from the SSGM, col., 48, lines 40-67)
wherein the secondary authentication information are provided in a Protocol Configuration Option (PCO) information element (IE); and 
1) Via Protocol Configuration Option (PCO) at the attach procedure or UE requested PDN Connectivity procedure, for 3GPP access as defined for GERAN, UTRAN or E-UTRAN or trusted non-3GPP access (if supported). The UE may provide at the attach procedure or UE requested PDN Connectivity procedure the Requested Connectivity Type indication, and the selection of the PDN GW and of the IP address of the PDN GW takes into consideration the Requested Connectivity Type indication (col., 28, lines 15-30)

authenticate the UE with an external server using the secondary authentication information (fig., 8A, 21, col., 23, lines 13-40); and a memory configured to store the secondary authentication information (col., 65, lines 36-50).
Faccin does not specifically mention about, which is well-known in the art, which Shan discloses, authentication credentials (PAP/CHAP in the PCO IE, para 31, 49, 70). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Faccin to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing credentials within parameters of PAP/CHAP. One of ordinary skilled in the art would readily know what PAP/CHAP is.
PAP is well-known Password Authentication Protocol, and CHAP is well-known Challenge Handshake Authentication Protocol. Both would be used to authenticate sessions and can be used with many networks. PAP works like a standard login procedure. The system would authenticate by using a username and password combination, para 31, 49, 70.

Referring to claim(s) 2, 13, 23, Faccin discloses wherein the PCO IE is contained in a non-access stratum (NAS) message carried by a packet data network (PDN) Connectivity Request (usage of NAS with PDN CONNECTIVITY REQUEST message over the network, (col., 4 lines 9-23, col., 6, lines 32-38). 

Referring to claim(s) 14, Faccin discloses decode, from the UE, an Activate PDP Context Request that comprises the secondary authentication credentials ((usage of ACTIVATE PDP CONTEXT REQUEST MESSAGE TO SGSN FROM UE, col., 47, lines 1-15, col., 4 lines 9-23, col., 6, lines 32-38) and encode, for transmission to the P-GW, a Create PDP Context Request that comprises the secondary authentication information (usage of CREATE PDP CONTEXT REQUEST message from the SSGM, col., 48, lines 40-67, col., 4 lines 9-23, col., 6, lines 32-38).

Referring to claim(s) 3, 15, 24, Faccin discloses decode, from the SGSN, a Create PDP Context Request that comprises the secondary authentication credentials (extracting of Create PDP Context Request message over the network (col., 4 lines 9-23, col., 6, lines 32-38, col., 34, lines 40-50). 

Referring to claim(s) 5, 25, Shan discloses wherein the PCO IE comprises at least one of a Password Authentication Protocol (PAP) or Challenge Handshake Authentication Protocol (CHAP) user credentials (PAP/CHAP in the PCO IE, para 31, 49, 70). 

Claim(s) 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Faccin in view of Shan and ROPOLYI et al., WO 2011137928 A1.
Referring to claim(s) 6, Faccin and Shan do not specifically mention about, which is well-known in the art, which Ropolyi discloses, to decode, from the UE via an S2c interface, the secondary authentication credentials based on Internet Engineering Task Force (IETF) Request for Comments (RFC) 4739 during establishment of security association signaling via Internet Key Exchange Version 2 (IKEv2), page 3, lines 16-25, page 2, lines 24-36.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Faccin to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known S2c interface, Internet Engineering Task Force (IETF) Request for Comments (RFC) 4739, and  security association signaling via Internet Key Exchange Version 2 (IKEv2). One of ordinary skilled in the art would readily know the usage of these entities. S2c interface would enable communication between UE and PDN GW to communicate messages. RFC 1479 provide implementation for multiple authentication exchanges in well-known IKEv2 protocol. The IKEv2 protocol would enable setting up a secure association for secure connection between clients and servers for secure transmission of messages, page 3, lines 16-25, page 2, lines 24-36.

Claim(s) 7, 26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Faccin in view of Shan, ROPOLYI and KR 20180097113.
Referring to claim(s) 7, 26, Ropolyi discloses, wherein the processing circuitry is further configured to decode, from the UE via an S2b interface, the secondary authentication credentials based on Internet Engineering Task Force (IETF) Request for Comments (RFC) 4739 during establishment of security association signaling via Internet Key Exchange Version 2 (IKEv2), and if multiple authentications are supported (page3, lines 16-25, page 2, lines 24-36). Faccin, Ropolyi and Shan do not specifically mention about, which is well-known in the art, which KR 20180097113 discloses, the secondary authentication credentials are provided in an Additional Protocol Configuration Options (APCO) information element (IE) (para 5, page 6, para 10, page 7). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Faccin to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known APCO. One of ordinary skilled in the art would readily know the usage of APCO. APCO would enable utilizing data structure of APCO would be communicated between devices to communicate authentication messages. Credentials within APCO would enable setting up a secure association for secure connection between clients and servers for secure transmission of messages, para 5, page 6, para 10, page 7.

Claim(s) 8, 27, is/are rejected under 35 U.S.C. 103 as being unpatentable over Faccin in view of Shan, ROPOLYI and KR 20180097113 and CN 102938734 A.
Referring to claim(s) 8, 27, Faccin, KR 20180097113, Ropolyi and Shan do not specifically mention about, which is well-known in the art, which CN 102938734 A discloses, a virtual private network (VPN) context / VPN tunneling type (abstract, para 10, 24, 37, 60). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Faccin to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known VPN tunneling type. One of ordinary skilled in the art would readily know the usage of VPN tunneling type. The most commonly used tunneling protocols in the VPN industry are PPTP, L2TP/IPSec, SSTP, and OpenVPN.  Based on the type of VPN tunneling type, the device would enable setting a secure association for secure connection between clients and servers for secure transmission of messages, abstract, para 10, 24, 37, 60.

Claim(s) 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Faccin in view of Shan, and Zhu et al., 8,397,280.
Referring to claim(s) 9, Faccin, and Shan do not specifically mention about, which is well-known in the art, which Zhu discloses, to encode, for transmission to a Remote Authentication Dial In User Service (RADIUS) server, a RADIUS Access-Request message comprising the secondary authentication credentials (usage of RADIUS Access Request message for authentication, col., 9, lines 49-65) and decode, from the RADIUS server in response to transmission of the RADIUS Access-Request message, a RADIUS Access-Accept message comprising the secondary authentication credentials (usage of RADIUS Access Accept message for authentication, col., 11, lines 29-36). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Faccin to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known RADIUS server with RADIUS Access Accept message and RADIUS Access Request message for trust. One of ordinary skilled in the art would readily know the usage of RADIUS server. RADIUS (Remote Authentication Dial-In User Service) is a client-server protocol and software that enables remote access servers to communicate with a central entity to authenticate dial-in users and authorize their access to the requested system or service. The RADIUS server would enable setting a secure association for secure connection between clients and servers for secure transmission of messages, col., 9, lines 49-65, col., 11, lines 29-36.

Claim(s) 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Faccin in view of Shan, Zhu and Su, US 8793782 B1.
Referring to claim(s) 10, Zhu discloses, allocate a RADIUS client without allocation of a DHCP client (usage of RADIUS Access Request message for authentication with RADIUS client, col., 9, lines 49-65) and the RADIUS Access-Request further includes a configuration that comprises the RADIUS client (usage of RADIUS Access Accept message for authentication with RADIUS client, Col., 11, lines 29-36). 
Faccin, Zhu, and Shan do not specifically mention about, which is well-known in the art, which Su discloses, another configuration comprising RADIUS server (forwarding to specific RADIUS server by a server), col., 8, lines 42-62. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Faccin to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known RADIUS server with RADIUS Access Accept message and RADIUS Access Request message for trust. One of ordinary skilled in the art would readily know the usage of RADIUS server. RADIUS (Remote Authentication Dial-In User Service) is a client-server protocol and software that enables remote access servers to communicate with a central entity to authenticate dial-in users and authorize their access to the requested system or service. The RADIUS server would enable setting a secure association for secure connection between clients and specific servers for secure transmission of messages, col., 8, lines 42-62.

Claim(s) 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Faccin in view of Shan, Zhu, Su, and Yang et al., CN 106357486 A.
Referring to claim(s) 11, Faccin, Zhu, Su and Shan do not specifically mention about, which is well-known in the art, which Yang discloses, allocate a RADIUS client and a DHCP client, encode a DHCP Discover message, the DHCP Discover message comprising a configuration that includes the DCHP client, and decode the DHCP Offer message from the DHCP server, the DHCP Offer method comprising another configuration that comprises the DCHP client, Para 8, page 4, Para 2, 3, page 5, Para 5, 11, page 6. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Faccin to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known DHCP server, DHCP with DHCP discover message for configuring connection with a client. One of ordinary skilled in the art would readily know the usage of DHCP server, DHCP with DHCP discover message. The DHCP DISCOVER message contains an identifier unique to the client (typically the MAC address). The message might also contain other requests, such as requested options (for example, subnet mask, domain name server, domain name, or static route). The message is sent out as a broadcast. The DHCP server stores the configuration information in a database that includes: Valid TCP/IP configuration parameters for all clients on the network. Valid IP addresses, maintained in a pool for assignment to DHCP clients, as well as excluded addresses. The DHCP server would enable setting a secure association for secure connection between clients and specific servers for secure transmission of messages, Para 8, page 4, Para 2, 3, page 5, Para 5, 11, page 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571)272-3973.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2496